Resumption of the session
I declare resumed the session of the European Parliament, adjourned on Friday, 30 September 1996.
Approval of the Minutes
The Minutes of the last sitting have been distributed.
Are there any comments?
Mr President, ladies and gentlemen, you may remember that during the last sitting in Strasbourg, I asked why the Dutch station RTL4 had disappeared from our screens here. Two weeks ago, I received a call from Parliament to tell me that it would be available again in time for this sitting. So I came to Strasbourg full of anticipation and turned my set on this afternoon, only to find that this was not the case. Channel 12 now has a teleshopping programme selling German goods, which is not the same thing at all. So I would ask you, Mr President, to do what you can to ensure that we do get RTL4 back as we were promised.
My second question concerns written questions. On 9 September, I tabled a question under Rule 42, which means that I should have received a reply within three weeks, or six if it was a difficult problem. It is now precisely six weeks since 9 September and I have still not received an answer. To whom should I apply for an answer to my question?
We shall look into your first point, Mrs Plooij-Van Gorsel. As regards the second matter, you will know that I am the one who has been trying to ensure that deadlines are respected in all cases, especially as regards the questions tabled by Members. If that has not worked in this case, I shall do all I can to ensure that you receive a reply very quickly.
(Parliament approved the Minutes)
Order of business
The next item is the order of business.
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of 17 October 1996 pursuant to Rule 95 of the Rules of Procedure has been distributed.
Wednesday:
The Group of the European Radical Alliance has requested the referral back to committee, pursuant to Rule 129, of the report by Mr Posselt, on behalf of the Committee on External Economic Relations, on the economic and trade aspects of the Europe Agreement between the European Union and Slovenia.
I give the floor to Mr Dell'Alba to explain the request.
Mr President, I should like to explain my request for this report to be referred back to committee: first of all, in one paragraph the Committee on External Economic Relations gives its assent, whereas - with all due respect - it is not competent to do so. I know that a corrigendum has been issued. But another simple reason, Mr Posselt, is that an explanatory statement serves to justify a report. Yet this one, a report of an economic nature, contains a reconstruction of historical events since 1945, tragic events affecting not only the Community and various communities referred to in the report, but also the Italian community which used to live in these areas and which has been completely overlooked. Since this departs from the subject of the report, and in particular because the explanatory statement takes no account either of the report or of historical fact, I am requesting referral back to committee. It would, to put it mildly, be a scandal if Parliament were to adopt such an explanatory statement.
Mr President, as you will remember this was discussed at the Conference of Presidents last Thursday and there was agreement that some of that explanatory statement was not in line with the Rules of this House. You undertook to deal with that before it came to the House. I hope that will resolve the problem and that we can go on as planned and deal with the Posselt report on the agenda. That is what my group is in favour of and we support your approach of trying to take out those items in the explanatory statement which are at variance with the Rules of this House.
You have correctly described the outcome of our discussions in the Conference of Presidents. As regards the motion for a resolution, a corrigendum has since been submitted. The question regarding the motion for a resolution has been settled by the corrigendum. There remains the problem of the explanatory statement. However, I see that the rapporteur himself, Mr Posselt, is asking for the floor.
Mr President, I should simply like to say that I tried in my report to present a genuinely comprehensive picture of the economic and trade aspects and to link these - as is the practice in the Committee on External Economic Relations - with an assessment of the political context, which is essential for an objective evaluation.
There was near-unanimity in favour of the report in the Committee on External Economic Relations: it was approved by 18 votes to 1, with all the Italian members present voting in favour. Mr Dell'Alba was not represented. He delivered a minority report in the Committee on Foreign Affairs, Security and Defence Policy, but in the Committee on External Economic Relations the report was approved almost unanimously. As regards the explanatory statement - which is not normally put to the vote - there was in fact an exchange of letters between Mr Konecny, the shadow rapporteur for the Group of the Party of European Socialists, and myself, and we achieved a broad degree of consensus on drafting the explanatory statement. I also took the unusual step of incorporating into my report all the comments of my committee colleagues, and there was a broad consensus in the committee that these too were acceptable.
I have now let Mr Posselt speak to explain the situation in the committee. That was already very generous of me, and I see that Mr Fayot, as chairman of the Committee on the Rules of Procedure, is looking at me rather quizzically. I shall therefore now also give the floor to Mr Dell'Alba once again on a point of order. I know what that means. But let me say that the vote which we shall have to take in a moment concerns the question of whether we refer this report back to committee, and nothing more.
Mr President, in view of what has been said by Mrs Green, we withdraw our request. We are satisfied with the reply, as long as the explanatory statement can be amended, and the Conference of Presidents has agreed to amend it as necessary. I would just say to Mr Posselt that I cannot possibly participate in all 20 parliamentary committees.
That allows us to solve the problem very neatly and correctly.
Friday:
With regard to the votes scheduled for Friday under the procedure without report, 29 Members have opposed application of the procedure, pursuant to Rule 99(2). The objections concern the proposal for a regulation on the protection of forests against atmospheric pollution, and the proposal for a regulation on the protection of forests against fire. These proposals are thus referred back to the committee responsible for reconsideration. That is how we proceed, and this happens automatically when there is opposition from 29 Members.
Mr President, I am not clear about the list of urgencies which has been approved. I was requesting the inclusion of the disasters which have struck Italy - the flood in Calabria and the earthquake - because the damage done is truly enormous. Fortunately, not very many lives were lost, but tremendous damage has been done to our artistic heritage and to public property. I believe that solidarity should be shown at the time, and not months afterwards.
You have misunderstood that, Mr Castagnetti. I announced a request for urgent procedure from the Council. The list of subjects for the topical and urgent debate will be presented tomorrow. There is a further meeting of the Conference of Presidents on the question tonight, since we were unable to reach agreement last week.
Mr Cornelissen, if I know you, you surely do not wish to raise a point of order, and I cannot give you the floor for any other reason!
Mr President, once you hear what I have to say, I am sure you will agree that I am right to draw your attention to a serious coach crash which occurred yesterday. On behalf of the Committee on Transport and Tourism, I would ask you to extend Parliament's condolences to the victims and their families and friends. I would also like to take this opportunity to ask the Commission when we can expect to see the measures it announced to improve coach transport safety, which is an extremely urgent matter, as the events of yesterday sadly demonstrated once again.
I shall express the condolences of the House to the victims' families, Mr Cornelissen. As regards the Commission, we shall be having a debate tomorrow on its annual programme, and that is precisely when you can raise the matter.
Mr President, sorry for taking up your time but I just want to put on the record as a point of order my objection to the fact that on the agenda for this week we have Question Time to the Commission at 5.30 p.m. on Tuesday afternoon and at the same time we also have committee meetings. Question Time is this Parliament's one opportunity to put the Commission in the dock and put questions on issues that affect our constituents. I think it is wrong that there should be a clash between Question Time and committee meetings.
As you know, Mr Crowley, when I first took office, I tried to ensure that other meetings did not take place at the same time as our plenary sittings. The House has not followed my lead in this respect, including your own group. So I can do no more about it!
Cinema and television production
The next item is the report (A4-0304/96) by Mrs Guinebertière, on behalf of the Committee on Culture, Youth, Education and the Media, on the proposal for a Council Decision (COM(95)0546 - C4-0070/96-95/0281(CNS)) establishing a European Guarantee Fund to promote cinema and television production.
Mr President, ladies and gentlemen, the report which I am presenting to you today on behalf of the Committee on Culture, Youth, Education and the Media was adopted unanimously, apart from one abstention, and yet this report has made the kind of stop-start progress which is unfortunately all too familiar to us here in Parliament. Its subject is the establishment of a European Guarantee Fund to promote cinema and television production.
In the GATT negotiations, Europe obtained the cultural exemption which allows our political leaders to create instruments to support the audiovisual sector. There are in fact considerable cultural and economic interests at stake in our information society, where the need for images is spiralling to dizzy heights. This proposal forms part of the overall Council and Commission policy in favour of the audiovisual industry, based essentially on three instruments.
There is the television without frontiers directive, which establishes the legal framework, the MEDIA II programme, which as everyone knows provides support for programmes and catalogues...
(The President interrupted the speaker)
I would ask the two Members just beside the rapporteur to stop their conversation. I think that is illmannered and discourteous.
Thank you, Mr President. That is indeed much better now - I can hear myself speak.
There is the television without frontiers directive, which establishes the legal framework, the MEDIA II programme, which as we all know provides support for cinema and television programmes and catalogues, but is unfortunately not enough to reverse the trend towards further imports from the United States, and thirdly the Guarantee Fund.
The Commission's proposal for a decision contains five main points, first and foremost the establishment of a Guarantee Fund, with a view to sharing risk with providers of funding to the audiovisual industry. By acting as an incentive, it should encourage banks to fund the cinema and television production sector, which is widely known as a 'high-risk' activity.
The Commission proposes the formation of the necessary capital, half of which - ECU 90 million - would come from the Union, and the other half - ECU 90 m - from private banks. The Commission is asking that the guarantees provided should amount to no more than 50 % of the individual loans and credits granted. Under the proposal, responsibility for managing the Fund would fall to the EIF, which would conclude guarantee contracts with the banks. A cooperation agreement between the EIF and the Commission would cover the management of the Fund, which would be created for an unlimited period, although there would be an assessment after three years, and then every five years.
What has been the response from the Council? The Working Group on Audiovisual Affairs has considered the matter three times and raised numerous questions. It called in particular for consultation of the Ecofin Council, and this took place on 11 March 1996. A number of technical and financial issues raised there cast doubt on the political will of the Member States, and a further study has been requested. Nor can it necessarily be said that the banks will seek to participate directly in the Fund's capital in the first instance, since the present proposal says nothing about how the banks should be involved in managing their own capital within the EIF. What is more, the return on private capital invested in this Fund would have to be governed by clauses set out in the cooperation agreement, and here too there is a lack of detail.
As rapporteur, having consulted many funding bodies and professionals, I am proposing on behalf of the Committee on Culture that the capital of the Fund should remain open, in particular to the EIB, that the Fund should be able not only to guarantee productions, but also to promote co-productions and the compilation of catalogues, and that the Fund should be used to increase the circulation of cinema and television works in Europe and beyond, as well as promoting co-productions by producers in smaller language areas.
We are also proposing a five-year test phase, followed by both a financial assessment and a sectoral impact study, perhaps accompanied by proposals, which will enable the Commission to make the Fund permanent. We should also like this Fund to be managed within the EIF by an ad hoc body to be known as a Banking Committee, consisting of the external partners, the EIF and the Commission.
Finally, we think that an additional committee, consisting of experts from banking and audiovisual circles, should be set up to pre-select projects, in order to enable the project sponsors to negotiate their rates for the sums guaranteed.
Our amendments are constructive ones, and we hope that they will help the Commission to fine-tune its proposal in an effort to gain the support of the Member States. Personally, I am convinced that a European promotion mechanism on these lines can enable our original productions to compete with those of the American giant. Europe has many talented artists: let us help them to produce works of fiction which will be circulated to 370 million European viewers, and soon many more.
Mr President, first of all, many thanks to our rapporteur, Mrs Guinebertière. She really has done superb work on this proposal and has shown both vision and great attention to detail. And many thanks too to the Commission and Commissioner present with us today for their proposal which, quite rightly, complements a trilogy of measures to support Europe's audiovisual policy and industry.
The Europe Guarantee Fund is a key card in our strategy in Europe to bring investment and jobs to this fast expanding sector of the economy. It is always worth remembering that Jacques Delors' famous White Paper predicted there would be 2 million extra jobs in this area of the economy. And it is only with measures like this fund that we are going to create those jobs in Europe.
It should also be remembered that we are facing a 4 billion dollar deficit in audiovisual services with the USA. That again underlines the fact that this fund is essential to help redress that balance and very importantly enhance cultural diversity on our screens. Cultural pluralism will only be developed when we have economic pluralism and it is economic pluralism in cinema and television this fund will really help develop.
The recent report by the European Investment Bank that our rapporteur mentioned confirms the value, viability and potentially positive impact of such a fund on our cinema and television industry. The report confirms also, very importantly, the positive interest from the financial sector. I make a plea to Ministers: they must take this report seriously as well as the views of this House today.
The European Parliament supports the fund, the industry professionals support the fund and certain visionary governments support the fund. In this respect we owe much to the Irish Minister, Michael D. Higgins, whose determination to put culture and the audiovisual industry at the heart of the European Union is absolutely second to none. We wish him luck at the next meeting of culture ministers on this issue.
But certain governments are hesitating; certain governments have said 'let's see what Ecofin Ministers have to say about this report' . Surprise, surprise - when they were consulted, what did the Ecofin Ministers say? 'Do we really need this fund? Will it really create jobs?' Such negative comments display a level of economic and cultural illiteracy.
As Michael D. Higgins recently said, if the European Union is going to continue to be purely about economics and competition policy it will not win the hearts and minds of our citizens. It is on television and cinema screens that we are going to win the hearts and minds of our citizens and by supporting our audiovisual industry. As the Irish Minister said: books and films are not buckets. Films are also not fish, I would add.
At the Cannes Summit of 1995 heads of state actually asked the Commission to go away and propose this fund. I wish ministers had not so easily forgotten that they asked for these proposals in the first place. So at the next meeting of Culture Ministers, under the judicious presidency of Michael D. Higgins, let us have a political decision that this fund should go ahead. Details can be left to later.
The United States Administration has always been very serious throughout this century about supporting its film and TV industry. We have to be equally serious. Let our ministers show for once that they are serious about culture and the creative economy and that they care more about that than cars or carrots or, indeed, competition policy. This fund should be up and running at the beginning of 1997. Anything less would be to betray our audiovisual industry and the jobs that it can create.
Mr President, I thank Mme Guinebertière for her heroic work on this very complex document. I note also that it looks as if colleagues from the other side of the House have stolen the Irish Minister for Culture in this context. They have certainly stolen some of my own lines!
This is a very welcome report for those of us who have worked in the Committee on Culture, Youth, Education and the Media on this issue. The proposal for this guarantee fund is both timely and progressive. We are aware of the significant growth in the EU audiovisual market - 16 % per annum - which makes it the fastest growing audiovisual market in the world. We are equally aware of the discrepancy between the EU audiovisual market size and the position of EU productions within that market. In this context a proposal such as the guarantee fund, which puts in place a fourth building block in the development of the infrastructure of the Community audiovisual market is to be welcomed. Let us hope when it is up and running that we will finally be able to produce films which people want to see, will enhance our bank of cultural products itself and also be films that other Europeans want to see and will go to. Ms Tongue has pointed out that this is a political issue and indeed it very much is.
While broadly supporting the guarantee fund, it must be stressed that the success of the fund will depend on certain key tenets being addressed in its structure. First of all, it must truly be a pan-European fund. It must be structured to ensure that all countries have access. As we are aware, the banking structure and its relationship with film varies across Europe. It is important that the fund plays a role as an incentive to less film-friendly banking countries to participate in film financing, to take a risk, to take a gamble, to take a toss at producing something so that they might ultimately not just be very proud of their own involvement but also it might actually make some money for them as well.
A weighting to reflect the different banking systems may very well be necessary in the fund. Parliament has already addressed this equitable right to participate with its reference to the position of countries with small audiovisual capacity. This is vital and must be retained. It is interesting to note that the differentiation in the banking sector's involvement in film is not necessarily related to the country's audiovisual output capacity. The role of the European Investment Bank in the structuring and operation of the guarantee fund, as currently proposed, is central. We know it generally deals with major infrastructure projects where levels of security are very high and each project's timescale is measured over many years. The fact that the project profile for audiovisual production is more shortterm must be acknowledged. It cannot, as Ms Tongue has said, be viewed in the same way as perhaps more clearly defined economic proposals are.
The fund, as currently proposed, allows for the participation of distributors and other funders including broadcasters and independent European film producers. This again focuses on a key element of European policy and thinking regarding the importance of distribution and access to the market for European films.
We are also very well aware that good progress in this whole area is being made under the Irish presidency where there is a passionate attachment and a very positive experience of progressing film production. We will, no doubt, continue cautiously, but progress is surely being made in recognizing that the guarantee fund is a vital part of the future for the European film industry.
Mr President, I too would like to congratulate Mrs Guinebertière warmly on this excellent report. We are delighted to welcome the undertaking of such a clearly European enterprise, whose aim is to support the European film industry and the wider field of audiovisual broadcasting, which reflects Europe's multicultural society.
The proposed fund is an intermediate step between grant-based systems such as MEDIA, for example, which do not suffice on their own to support European film industry, and clearly commercial funding systems. A risk-sharing system of this type is pioneering and addresses the need to create European audiovisual products of high quality with prospects of commercial success, so that they will attract interest from major investors.
The report quite rightly points out the need for clarity, both concerning political will for the final creation of the fund and with regard to how it is to operate. In that context, however, the rapporteur's amendments proposing, first, the constitution of an ad hoc body within the framework of the European Investment Fund and, secondly, the fixing of a five-year trial period, are particularly important.
However, we are concerned about the eligibility criteria for projects to be funded, and about the criteria of commercial success, lest these should result in a policy of support only for major projects that will neglect the individuality of the audiovisual sector in Europe and its multicultural aspect. The report is particularly successful in drawing attention to those dangers.
Small and medium enterprises, and more generally productions from Member States with a limited audiovisual output, geographically small and whose languages are less widely used, should receive more favourable treatment exactly as happens in the context of MEDIA II. We would therefore like to see a specific proportion of the total amount committed to such cases, with priority for proposals relating to co-productions by at least two Member States, and finally, we consider that independent producers, who generally give expression to cultural and linguistic individuality, should be given particular support.
Mr President, the Guinebertière report deserves a solid parliamentary consensus because, not only is it very balanced, but it also puts forward some specific technical solutions calling for the creation of a guarantee fund to promote European audiovisual production.
I would like to pick out some of the most important points for setting up a specific framework for this fund; bringing it into the scope of the European Investment Bank, which has a cultural side, in order to create attractive financial conditions for all the partners involved and, an aspect which I particularly welcome, the accent on including small production countries and small projects in the programme.
It should also be pointed out that, without this fund, the MEDIA II Programme, promoting training, development and distribution, and the Television without Frontiers Directive, regulating TV-broadcasting, will never attain their main objective of reviving European production and making it competitive with the rest of the world.
The Guinebertière report clarifies and reinforces the Commission proposal, which the Committee on Culture unanimously regarded as a good basis. Now we have to overcome any doubts that might linger in certain Member States. To those Member States which, although aware of the need for the fund, are hesitating to give it the goahead, on behalf of the Liberal Group I should like to point out three things:
all professional sectors of the audiovisual industry are unanimous in calling for it to be set up; -the EIF technical opinion, sought by the Commission, has confirmed that it is financially viable; -tens of millions of ECU allocated to the MEDIA II Programme would be wasted unless the go-ahead is given, since without the knock-on effect of the Guarantee Fund only marginal effects will be produced.I shall end with an appeal for a pooling of efforts and ideas so that the fund can be created in 1997 for a trial period, with all of the monitoring and control guarantees proposed in the report. With this Guarantee Fund we should finally attract sufficient numbers of private investors to give European creativity an opportunity to show its strength inside and outside its frontiers.
Mr President, while welcoming Mrs Guinebertière's enthusiasm for the establishment of a European Guarantee Fund, it is easy to imagine just how much will-power, conviction, humour sometimes and optimism she must have needed to bring her report to the plenary. Yes, we do need this Guarantee Fund to promote cinema production, the distribution of films in cinemas, and the broadcasting of European works by television channels.
We have repeatedly lined up the figures to prove this, every time there has been a need to defend our cultural identity and our cinema and television industry, almost as if we were dealing with what I might call - if I were not a feminist - ' a young girl's fancy' on the part of Europe. Yet the employment potential of this sector is not insignificant, as Hollywood and the United States realized 50 years ago. The result is that today, according to the figures of the European Audiovisual Observatory, 77.7 % of the works of fiction broadcast in 1994 by the 88 television channels in the EU were not of European origin.
That is enough figures. I fail to understand the attitude of some of those in the Council. What does it take to convince you? Unless a historic but unthinkable decision has been taken simply to abandon, to sacrifice Europe's culture. Here too, the figures speak volumes. The initial proposal, in 1994, amounted to 1 % of the Structural Funds, or ECU 1.5 billion over five years. Now the Commission is proposing ECU 90 million, exactly the sum siphoned off from MEDIA II.
It goes without saying that, if it is to have a dynamic effect, this Fund should not give priority to large projects.
I should like to end by addressing myself more particularly to the French ministers who, instead of jeopardizing the positive role of the financing companies in France by proposing to abolish their tax advantages, should be proposing to extend to Europe this very effective method of funding the cinema, as Mrs Guinebertière has emphasized.
In the run-up to the Cultural Affairs Council on 16 December, this report has the great merit of reaffirming the cultural, industrial and economic potential and interest of the cinema and the audiovisual sector.
Allow me finally to paraphrase a statement by Wim Wenders. He was referring to industry; I refer to politics and the Union. One can perhaps accept that the European Union cannot afford to be idealistic, but one cannot accept that it has a right to hold its industries and citizens in contempt; it should not be allowed to do so.
Mr President, ladies and gentlemen, the language of the audiovisual media is still - and will increasingly be - the first language of mass communication, entertainment and understanding: levels of active and passive participation will continue to increase because, for very many people, the audiovisual media constitute the arena for deciding whether they are to be winners or losers. At the same time, however, the audiovisual media are suffering a fate similar to the enclosure of the medieval commons: language and expression are being reduced to market commodities, instead of being understood as the objects of a continuing public duty - a duty of care and custody, renewal and creation.
Likewise, innovation and creativity are not mere by-products of the competitive market, and that is why we need the resources to offer them public support. The Guarantee Fund is one important element. However, we should never forget that it is equally important to strengthen public-service production and distribution. Nor should we fall into the trap of seeking a European answer to the abstraction that is Disney culture.
We need genuine diversity, including the capacity to enter into dialogue with others; we need genuinely panEuropean initiatives in which there will also be a place for smaller countries and language areas, which are part of our rich heritage. We need a political logic that will counter the unquestioning acceptance of the WTO logic on a world scale.
We need this report - and I thank Mrs Guinebertière for it - but we must also realize, given the increasingly capitalintensive nature of this particular field, that the alliance of European film-makers, which first mooted this project, was certainly unrealistic in thinking that the money would be enough for some 17 years, without the addition of further resources. We must also be clear that the figure of two to three million potential jobs - which has been used in arguing the case - is, unfortunately, not a realistic one, given the rationalization that is taking place in the audiovisual media as a result of new technologies and organizational concepts.
It is all the more important to activate this political catalyst, and to draw on the political will of the Member States to ensure that it actually works. To recap, therefore: we shall support the motion, but we should be under no illusions - we have not yet achieved the decisive breakthrough.
Mr President, can finance and economics come to the aid of culture? This is to some extent the question which should be answered by the establishment of this European Guarantee Fund to promote cinema and television production. For how can a strong, dynamic audiovisual sector be developed, when this sector has certain weaknesses which are directly attributable to underinvestment?
The Commission is now proposing this Guarantee Fund, designed to share the risks run by financiers when they invest in the audiovisual sector. Under this mechanism, based on similar experiments in France and Spain, it should be possible, in the long term, to cover 50 % of the risks incurred by the projects selected. However, as Mrs Guinebertière states in her excellent report, although this scheme will provide vital support for a fully-fledged audiovisual industry, a number of points need further clarification. I am thinking in particular of the role of the European Investment Fund, a partner in the scheme, as well as the problem of project selection and how to reconcile cultural interest with profitability.
Furthermore, the financial framework should be specified. Indeed, I find it somewhat hard to believe that the budget earmarked for the launch of the scheme - counted in tens of millions of ECU - will be enough to give it any real impetus. We know how reluctant banks are to invest in what is seen as a high-risk sector: how then can they be expected to join in establishing a Fund with a turnover of less than ECU 110 million?
What is more, we are well aware of the imperfections in the organization of production companies in European countries and the need for streamlining. Since they are too small, they find it difficult to compete with American producers, which are huge and still expanding.
So will the Fund be able to pump sufficient oxygen into this sector for it to forge ahead and restructure? If it can, then perhaps this Guarantee Fund will enable the David of Europe to triumph over the Goliath of Hollywood!
Mr President, ladies and gentlemen, Parliament is delivering its opinion on the establishment of a European Guarantee Fund just as a study by the EIF has appeared, indicating that a guarantee fund could be an ideal instrument. It would operate for 17 years without any further injection of Community capital, and within ten years could be helping to finance around 630 cinema and television films and the compilation of some 60 catalogues.
We in the Socialist Group would urge that this Fund be set up without delay, for a number of reasons. First, there are cultural reasons. As you know, we support the introduction of a quota in the review of the television without frontiers directive. Opponents say that there are better ways of promoting Europe's film culture, and recommend a defensive approach. They talk about alternatives, such as the Fund. We are now taking them at their word. Are the governments prepared to help fund an operation which will pump new life into European culture?
There are also economic reasons. Are the governments prepared to provide funding to expand an industry which is finding it difficult to withstand the tide of American violence? And there are social reasons too. Making and distributing these hundreds of productions will create a good many jobs, but the question is whether the governments are prepared to invest in this type of new employment.
We are asking these questions because we are not happy about them. The Council has already shown itself to be rather pessimistic about this Fund. A number of questions raised have, in our opinion, been answered perfectly adequately by the EIF report. Parliament, through its rapporteur Mrs Guinebertière, has also shown a great deal of flexibility and a very positive approach in order to give the Fund the best possible chance of success.
For all these reasons, we hope that the Council will be prepared to promote the European film industry by giving the Fund the green light on 15 December. All Parliament can do now, unfortunately, is stand and watch.
Mr President, I too add my thanks and congratulations to Mrs Guinebertière, although I speak from a slightly different perspective than other Members who have spoken.
In considering this proposal I start from a position of believing that we need to be aware that public subsidies, by possibly featherbedding and insulating an industry from genuine market forces, can actually do more harm than good. We need to be careful of the nostrum that problems can be solved by simply throwing money at them.
Certainly I am dubious that national or European civil servants are capable of judging what makes a good film and whether public money should be spent on one film or another.
That said, the European film industry is important, both as a vehicle of European culture and as an important wealth and employment creator. In the television without frontiers debate, I am firmly opposed to the concept of output quotas, which I see as a gross distortion of the market. But I am prepared to look more positively at the Guarantee Fund provided that two important conditions are observed. There must be minimal bureaucratic interference and the decisions on which films to back must be based on sound objective, financial and cultural criteria. I hope that the advisory committee and other mechanisms proposed will satisfy this condition but it is a matter that will need regular review.
The other condition is that the fund must not create an open-ended drain on Community funds. Projections suggest on a worse-case scenario that the fund will be self-supporting for many years - I hope so.
I particularly commend the amendment from the Committee on Budgets that where a film is successful and produces a surplus, then some of that surplus should be paid into the fund. I note that even the executive vicepresident of Polygram - one of Europe's leading film-makers - supported this proposal when he suggested 2 % of net profits from successful films should pass back into the fund. It goes without saying that there needs to be maximum transparency and probity in the allocation of guarantees, to ensure money is spent fairly, effectively and is in no way abused.
With these criteria, I consider the Community can and should offer practical and positive support to this important European industry.
Mr President, the exemption of cultural products from GATT does indeed allow us to create policy instruments. However, the instrument we have created and which our colleague has explained so clearly and astutely, though it may be appropriate in terms of quality, because it would be foolish to believe that the free market will concern itself with cultural development, covers too small a range. I am talking about money, Mr President, there is not enough of it, it has been siphoned off from elsewhere - from MEDIA - and I do not think this beginning responds to the concept of critical mass. We will support it, at any rate, and I hope all goes well.
If the Council is listening, I will stress three points, Mr President. First, I hope that what is agreed will be kept to and that the absurdities of the 'television without frontiers' directive will not be repeated, which two-thirds of our governments ignore. I hope Ecofin stays out of it. It has shown itself to be incapable, lacking in inspiration and devoid of spirit or any ideas whatsoever for development in Europe - I need only remind you of the trans-European networks. Thirdly, we all know that for the audiovisual sector to develop, other things too are needed, but there is a lack of political will, which the rapporteur very rightly described as lukewarm.
Mr President, ladies and gentlemen, the battle we are waging here, ahead of the second reading of the television without frontiers directive, is helping to defend and promote European culture, and I know that this is an aspiration shared by a large majority in the House.
In very much the same vein, we have a proposal today for a European Guarantee Fund to promote cinema and television production in Europe. The proposal aims to develop this sector by reducing the risk for investors and encouraging them to back a greater number of European productions in the future. Our cinema industry is in fact facing a fearsome adversary, the United States, which can only be confronted with ample resources and, above all, a united approach to banking circles, which often have distinctly cold feet in this area.
Our colleague's report was overwhelmingly endorsed by the Committee on Culture, Youth, Education and the Media. This demonstrates that Parliament as a whole favours the development of European cinema and television, and personally I am delighted by that fact. I fear, however, that the Council is once again playing a double game, though it is putting forward the idea of a European Guarantee Fund as an essential complement to the television without frontiers directive and the MEDIA II programme.
But at the same time, it seems to be planning a reduction in the budget for MEDIA II. The budget lines are of course different, but the Council does not seem prepared to provide the funding needed to carry out its objectives; it appears to be shifting, by sleight of hand, a few million ECU from one budget line to another. The risks involved in cinema production will certainly not be reduced by accounting moves alone. If my suspicions were to prove correct, we would once again be reminded of the gulf between the Council's words and its deeds, and I hope that I am proved wrong.
Having said that, Mr President, ladies and gentlemen, I am in favour of the report, and I support the establishment of this Guarantee Fund because audiovisual production must be assisted. This is vital for Europe, and there can be no doubt that more finance, more funding, is required.
Mr President, first of all I should like to congratulate Mrs Guinebertière on her magnificent work. Although her proposal has been approved unanimously this does not mean that it has been easy to get there. Therefore her merit is two-fold since, on one hand, she has shown skill in overcoming all of the obstacles along the way and, on the other, she has achieved a brilliant result. I should also like to thank the Commission and the Commissioner.
The film industry is subjected to considerable commercial risk and the main objective of this fund is to offset that risk. However, the novelty of this proposal lies in the fact that the fund is not an interventionist one, but will enable aid to go to viable productions so that they can develop in the best possible conditions. Another novelty is a financial one. The fund does not call for the creation of a new administrative structure but calls for it to be integrated into the European Investment Fund, whose aim is to offer banking guarantees. By means of the fund we will make it possible for European film-makers to produce commercially viable films and, at the same time, we shall be supporting European culture as a whole with special protection for minority languages and cultures.
The cinema and television industry is based on a solid production system but its survival depends on the commercial distribution of its product. The conflicts that take place in the arts world come into their own in the field of distribution. Therefore, the European Parliament has included in the Guarantee Fund the distribution of films and television programmes.
I shall conclude, Mr President, by pointing out that this project combines flexibility and decentralisation with a cultural policy and economic efficiency, showing that Europe can create transparent instruments that are close to its people.
Mr President, ladies and gentlemen, I wish first of all to thank you for the help which you have given us and I should like to congratulate you on the excellent work you have carried out over these last months. You know very well what the Commission programme has been. You know that, in addition to the Television Without Frontiers Directive - dating back to 1989 - and the MEDIA Programme, a programme aimed at 'reproduction' - i.e. anything to do with the development, distribution and training, with a sizeable budget of 310 MECU - we also felt that we had to find an extra means of acting and, after much thought, we decided that the best way would be to create a guarantee fund with the features which we have proposed; we have, of course, relied on the support of the European Parliament - and, therefore, we are very much reassured by what you have said here today this afternoon. But we also need the support of the Council, the other legislative arm, which is scheduled to meet on 16 December 1996.
I want to tell you that we are going to take your ideas very seriously. In particular, any reference to launching the fund for a trial period because that is exactly what we intended to do. We do not want to take any risks and we want to try and find out how this fund might operate; that is why we shall be operating it for a few years to see how it goes. We must also take into account - and this is a concern of many Members of the European Parliament - special arrangements for the small countries. This fund must not help only the bigger countries and big producers but the smaller countries too. That is why we must bear in mind co-production between different countries so that the knock-on effects of the fund can be really effective for production and distribution alike.
I would like to reserve very special congratulations for the rapporteur, Mrs Guinebertière. I would like to tell her that I fully go along with what she has told us here today. The idea that the fund should support co-productions, stimulate intra-European circulation of films, help co-production between countries with the smallest film-making capacity, and the five-year trial period, all of which, I think, sums up the main points made by Mrs Guinebertière - and I must say that, from the Commission's point of view, we are fully in agreement. This means that the European Parliament and the Commission have to join forces in order to try and convince the Council to make progress on this score.
I will conclude by telling you that the Commission can accept 21 of the 33 amendments tabled, in full, in spirit or in part. We accept in full Amendments Nos 1, 3, 4, 8, 10, 12 and 14. We accept in spirit Amendments Nos 5, 6, 9, 15, 16, 18, 19, 22, 23 and 36. We accept in part Amendments Nos 11, 28, 30 and 35. We cannot accept Amendments Nos 7, 17, 20, 21, 24-27, 29, 31, 32 or 33. The amendments which we cannot accept refer to the subject of flexible machinery or else certain problems which are simply ones of wording or presentation. However, as you can see, we have accepted most of the tabled amendments either in full or in spirit.
I think that, bearing in mind all of the European Parliament's proposals which undoubtedly enrich the Commission's presentation, all I now need to do is thank this Assembly very much and very sincerely for its cooperation.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Ariane
The next item is the recommendation for second reading (A4-0308/96) on behalf of the Committee on Culture, Youth, Education and the Media, on the common position adopted by the Council (C4-0377/96-94/0189(COD)) with a view to the adoption of a European Parliament and Council Decision establishing a support programme in the field of books and reading (Ariane) (rapporteur: Mrs Mouskouri).
Mr President, Commissioner, ladies and gentlemen, with great relief and after a long wait we received the Council's common position concerning the ARIANE programme for the promotion of books and reading.
Frankly, however, it is a pity that such a programme, with a very limited budget and a content which does so much to enrich knowledge and to contribute towards the preservation of our respective cultures, encountered so many difficulties in achieving an outcome more quickly. This demonstrates to us yet again the extent to which the requirement for a unanimous vote is undesirable in a procedure of collective decision.
The Council's common position substantially reformulates the content and structure initially envisaged by the Commission. There are four important changes:
First of all, the programme's duration has been reduced from five to two years - 1997 to 1998 - but in Article 8 of the decision there is provision for the European Parliament and the Council to adopt a new programme if the Commission's assessment report on the ARIANE programme is in fact positive.
As for the budget, this has been cut from 34 million ECU over 5 years to 7 million ECU over 2 years, while a budget of 2.5 million ECU was used for a pilot scheme for the year 1996.
Next, concerning the issue of comitology. The Council replaced the advisory committee originally proposed by the Commission with a mixed committee, both management and advisory.
Finally, as regards the structure of the programme, from three actions initially envisaged by the Commission, we have now passed on to 6, a thing which gives us a clearer picture of the programme's field of application.
Greater priority is also given to translation, with the explanation that 50 % of the programme's budget is intended for that.
I could express disappointment at the fact that both the duration and the budget have been cut by so much. Regarding duration, it is some consolation that the adoption of a new programme is provided for, but we cannot make do with such a small budget if we wish to allow the ARIANE programme to develop, and that is why an increase of 3.5 MECU has been asked for.
The programme's descriptive title has been slightly amended by including a mention of the fact that the promotion of books and reading is to take place mainly by translation. This will reflect the programme's content more accurately.
On the Committee on Culture we wished to emphasize the promotion of works in the European Union's less-widely used languages. The Commission is therefore asked, in its own assessment report, to explain the impact of the programme on the dissemination of literature in those languages. That is Amendment No 3.
For that reason, we preferred to revert to the legislation initially proposed by the Commission to assist the translation of works in less-widely used languages. This means that where such languages are concerned, no prior assumption concerning translation into another European Union language is needed for such works to receive support for the ARIANE programme, whereas the Council's common position imposes conditions which do not seem to us at all justified and which create difficulties for the access of those languages to translation.
In the context of Action 2, which relates to cooperative projects, we have introduced the possibility of providing aid for the creation of two kinds of databases. The first will contain information on books available on the market and on publishing houses, and the second on databases concerning semantic difficulties and peculiarities for technical and literary translators.
In conclusion, I should like to refer to the problem of comitology. The Council's choice of a mixed committee makes for excessively cumbersome procedures in relation to the programme's implementation. the Commission's proposal for an advisory committee seems much more appropriate. I also want to add that we have tried to be very conservative and not at all demanding in our recommendation for second reading, choosing the wording of our amendments such that the Council should have little difficulty in accepting them. I therefore hope the Council will take note of the improvements we have proposed and that we will very soon be able to go ahead with this ARIANE programme, for which we have waited so long.
Mr President, I should like to thank Mrs Mouskouri for that very comprehensive indication of the way the programme has progressed since the last reading. She speaks for all of us in the committee when she says how disappointed we are with the results.
Ariane is a support programme in the field of books and reading. It is not a programme designed to solve all the problems of illiteracy throughout the European Union. But the funding of this programme is so tight that we should be clear about its aims and we should not be raising people's expectations. I think, therefore, that we should make it very clear in the title that it is a support programme in the fields of books and reading, primarily through translation.
It is also a programme which should give priority to books in less widely used languages of the European Union even if - and here we disagree with the Council - those books have not previously been translated into other Community languages. This is the reason why. Here is an excellent 20th century novel written in Welsh but it is only available to about 500, 000 people throughout the European Union. It is a desperate shame that not more people can access this kind of book. Waltari is a Finnish novelist who has written an excellent novel about an Egyptian. This should be shared by people in Spain and Portugal. But the novelists who use less widely used languages as their medium need a helping hand. This programme must deliver for them.
The programme has taken a long time to come back to the European Parliament for second reading, but I am afraid there are still a few crucial points on which the European Parliament is at odds with the Council. We are back to the old problem of comitology. Our committee has been here before with the Kaleidoscope programme. It looks as though we are going to go to conciliation again for the very same reason. The Council is proposing that an undemocratic group of representatives meeting behind closed doors should decide the main implementation points of the programme. They will also be consulted on every project which involves spending more than ECU 10, 000. You can imagine the bureaucracy involved in this. At a time when the people of Europe are crying out for less bureaucracy and more democracy this seems to be an act of deliberate provocation.
Finally, I should like to remind the Council and the Commission, even within the context of this programme, of their commitment to fighting unemployment. They have identified small and medium-sized enterprises in this respect. Why, therefore, did they delete a reference which would have given priority to small independent publishing houses? The European Union, through this programme, is proving that it has no intention of creating a Euromonoculture. We live on a continent which is a cultural mosaic. This programme is a small ceramic piece which will add colour to that mosaic and which will one day make up a complete picture which all the people of Europe can admire.
Mr President, I must confess that when I first heard of the Ariane project, I thought 'What on earth are we talking about?' Something to promote books and reading. It is like saying, we are having a programme to promote seeing or walking or some other function which we actually perform quite normally in the course of a wide variety of activities in our lives.
However, it soon became obvious - and I should like to congratulate Mrs Mouskouri for her work on this project - that we are fighting a rearguard action against the passionate affair which some Commissioners are conducting with the new sexy electronic media to the detriment - for those of us who are passionate readers, as I am sure many are in the House - of the printed word. So while this is a very small and modest programme, it is at least something to recognize and draw to people's attention the need to protect above all the pleasures of curling up with a good book.
Coming from a small country with a lesser spoken language, I should also like to recognize that, in this context, the small publishers of minority languages are indeed the true heroes of the publishing world. Colleagues might be interested to know that one of the laureates for the Aristion Prize, which is part of this programme, is the husband of an ex-Member of this Parliament. He is a very distinguished Danish poet, one of your own countrymen, Mr President, Thorkild Bjørnvig, who is winning the prize for his translations of Rilke from German into Danish, which although not a minority language is less spoken than some of the other languages in the Community.
We cannot remain immune to the fact that the coming generation of young people is also fascinated and involved with the electronic media and perhaps need to have brought home to them again and again by their elders and betters the genuine pleasures of the printed word and the need to protect it, albeit with such small programmes as this. I should like to congratulate Mrs Mouskouri. I hope we will get moving on this now, and long live the good book!
Mr President, I do not think there can be any among us who do not support every effort to disseminate and promote books. We are therefore particularly pleased to welcome the unblocking of the ARIANE programme after so long. The programme's aims are to enrich knowledge, extend the dissemination of the literary output of Europe's peoples, and facilitate the access of European citizens to it, particularly by assisting literary translation which provides an important means of access for minor cultures to united Europe.
The common position does indeed incorporate many of the amendments proposed by Parliament at first reading. Yet, we cannot but express our disappointment - as the rapporteur already has - at the dramatic cut of the programme's budget which, in parallel with cuts in the budgets for other cultural programmes, demonstrates a general tendency to downgrade policies of support for European culture. The European Parliament is therefore right to table amendments to strengthen the ARIANE programme, and amendments tending to establish more flexible procedures by opting for a purely advisory committee.
As for the less-widely used languages, we reiterate the fundamental position that these must be supported in every way and all attempts to marginalize or eliminate them must be frustrated, such attempts being quite overt granted that related dangers are also evident in the rationale of high-speed networks. The issue amounts to a risk of downgrading Europe's multidimensional and multilingual culture, and supplanting it in favour of the ease and abundance of a one-dimensional form of cultural expression identified with commercial success.
For all these reasons we support the rapporteur's amendments, first to create semantics databases, and secondly, to include information on the impact of the programme on the dissemination of literature in the less-widely used languages in the Commission's assessment report.
In the same way we have in the past supported and adopted other initiatives aimed at securing more favourable treatment for multilingual products or ones from those of the European Union's citizens whole languages are lesswidely used. I recall specifically the frameworks of the MEDIA II and INFO 2000 programmes.
Mr President, Commissioner, first of all, I wish to congratulate Mrs Mouskouri on her magnificent work as rapporteur. Unfortunately, the Ariane Programme has got lost in the labyrinths and we have been waiting for months and months for a solution even though this is about a subject as important as the culture of books and the ways of making it easier to read European authors in different European languages, the languages of European citizens.
This is a very important subject for reinforcing European identity, the meaning of Europe which all of us are after. Measures in the field of translation should not be limited to the official languages of the European Union. They should also be extended to those other languages which are official in certain territories of Europe although they are not official European Union languages. The Commissioner, given his origins, is quite aware of what I am referring to in this case.
Mrs Morgan has also referred to other languages which are not official, such as the case of Welsh, and it is also important that people should be able to read other European authors in that language.
I am very sorry that this programme should have such a small budget, that its application period has been reduced and that the money set aside is so small. The budget has been cut from 6.8 MECU per year to the current budget of 3.5 MECU p.a. I think that books deserve more support and that it would be very positive if we approved the amendment which has been tabled to increase the budget for the whole European Union to 5.25 MECU.
I hope that, in the coming years, this programme can also be extended to other European countries so that we can see the works, for example, of Wislawa Szymborska, the Polish writer, this year's Nobel Prize winner, translated into the other languages of European states. In this way we can help the European Union advance and not get lost 'in the labyrinth' .
Mr President, ladies and gentlemen, the budget and the duration of the programme are far from satisfactory, and mention has already been made of the undemocratic character of the comitology which is proposed. Unfortunately, the European Parliament lacks the means to make its will prevail against the Council.
There is no political will among the Member States to give people real access to the diverse cultural heritage that binds us together within the Community and beyond, and represents an important contribution to the cultural heritage of humanity. The diversity of translation is a beginning, but the question should be much more broadly understood. The primary production of books, the maintenance of archives and public libraries all have a part to play, and I should also like to mention three languages, or language groups, which should have a place here too: these are Plattdeutsch, Friesian and Wendish.
Writing, reading and books are rightly referred to in this context as the fundamental building blocks of an entire civilization. I think it is a dangerous illusion to ignore the possibility that the transition to the age of information, with its new technologies for recording, disseminating and reproducing information, could result in the development of new forms of mass illiteracy. The fact that most people can manage to understand instruction sheets and hit songs does not make the danger any less real.
Mrs Mouskouri's report hits the nail on the head as regards the Council decision on the Ariane programme, which is reminiscent of the trompe l'oeil technique in absolutist architecture: painting on windows where you could not afford real ones is just like making budget cuts on minor items, and at the same time undermining the function of those items by substantially extending the tasks for which they are earmarked and the range of potential applicants.
We regard this as a dubious practice, and one that demonstrates the real need for a change in cultural policy. Nonetheless, it is a crumb of comfort - although we need a great deal more!
Mr President, ladies and gentlemen, I am delighted to be the first of the new or re-elected Austrian Members to address the House since the European elections in Austria on 13 October, and it is a particular pleasure to speak in connection with a report by someone I hold in such high regard as Mrs Mouskouri.
My colleagues and I are exceptionally appreciative of the emphasis that Mrs Mouskouri places on cultural and educational policy. For this reason, I think that the report is an excellent one and we fully support it, including all the amendments. It is important for people in Europe to recognize and come to know and understand one another, and surely there can be no better instrument than literature for furthering knowledge and understanding.
Some points in the report which deserve particular attention are, on the one hand, the reference to small, independent publishers and, on the other, the significant mention of lesser-used languages - and surely we must also include here the languages of minorities. It is very important that the possibility of wider dissemination should also be available to works of literature in minority languages, which are a valuable element of the literature of our continent and must not be allowed to languish beyond the reach of a wider European public.
Unfortunately, the budget is very limited, and of course we must approve the proposal to raise it to ECU 10.5 million. While I have no wish to misuse this occasion, I shall use it to say that our group, which has emerged strengthened from the election, intends to carry on working constructively in this House. We are Europeans, despite the repeated accusations to the contrary during the election campaign. We do make criticisms, but our approach to Europe is a constructive one, and we shall continue to be guided by the principle that too much centralization is bad for Europe as a whole, and for the individual Member States.
Mr President, I should just like to point out to Mr Lukas that the elections are over, so there is no need for him to make any more election speeches. Turning to the support programme in the field of books and reading - which is particularly important in our media age - I should like to take this opportunity of thanking Mrs Mouskouri for all her hard work.
In the late 1980s, the Commission, with the support of Parliament, introduced a European literary prize and a prize for the best translations of European works of literature, as a way of promoting books and reading. What we should therefore be doing today is celebrating the fact that we have reached this second reading stage on the Ariane cultural support programme, the objectives of which are indeed worthy ones: the promotion and wider dissemination of contemporary works of literature and drama, and encouraging cooperation by networks and partnerships.
The element of cooperation with the Council of Europe is also important, as is the fact that the programme will be open to the countries of Central and Eastern Europe. Personally, I think it is particularly important that literature from Eastern Europe - literature that is unknown because, in many cases, it was banned for a long time - should be recognized and distributed in the European Union too.
This would all be very laudable, but the financial aspect of the programme is extremely disappointing. Originally it was to have a budget of ECU 34 million and to run for five years. By the Commission's reckoning, and according to our own members in the Committee on Culture, Youth, Education and the Media, that should have allowed for the translation of 2400 works of literature and 650 plays. However, after a pilot project in 1996, the intention is not only to delay the programme, or reduce its duration to two years - which would be damaging enough - but to give it a budget of only ECU 7 m. I would strongly argue that it should be ECU 10 m.
As regards the comitology, the proposal for a joint advisory and management committee is particularly unacceptable in the area of culture. We know that bureaucracy is particularly resented by artists, and it is counterproductive in this area. Just as Ariadne's thread helped Theseus to find his way out of the labyrinth, I hope that the new Ariane support programme for contemporary literature - while it may not resolve all our problems - will, with the help of writers and translators, give us a better sense of where we are going in Europe.
Mr President, this Ariane proposal is a poor substitute for the original and very promising proposal from Commissioner Oreja. ECU 43 million over five years for three Community actions has dwindled to ECU 7 m over two years for six actions. This means that there will only be an average of ECU 0.58m available for each action every year, compared with ECU 2.26m in the original proposal. If we divide the 0.58 million by 15, since every Member State will want to have its share, we arrive at ECU 40 000 per action per year for each Member State. This is about a quarter of a Commissioner's annual salary, not that I wish to begrudge him it.
In practice, the support provided by Ariane will actually be even less, given that the sixth action involves other countries too. So now we know what the Council thinks about culture.
The amendment to ECU 10.5m is the absolute minimum. My group supports all Mrs Mouskouri's amendments, and I am particularly pleased that she has also incorporated the ideas from the Gutenberg programme, as well as providing support for small independent producers, especially those new to the industry. The Committee on Culture called for a programme on books and reading in an own-initiative report as early as 1982. We earmarked ECU 500 000 for this in the 1995 budget, but despite all our calls, no legal basis was established. I was the rapporteur for that report.
This was why we tabled an amendment to the budget last year to ensure that Ariane also provided funding for the Gutenberg objectives. There are 90 million reasons for this, 90 million people in the EU who are unable or scarcely able to read. The new article on culture gives us the chance to do something about this.
I have one final remark here for the Commissioner. Ariane is intended to promote books and reading, but the cost of books is often a major obstacle. DG IV is shortly to take a decision on the fixed book price in the GermanAustrian region. I would ask you to refer to the article on culture in the Maastricht Treaty here, which provides scope for a cultural rather than an exclusively economic approach to this issue. I should like to thank Mrs Mouskouri on behalf of my group for all her hard work.
Mr President, the development of a substantive policy for Europe's language peculiarities is vitally important, and certainly more so than any incidental interests of any Member States. Cultural polymorphism is also linguistic polymorphism, and any approach to the European dimension, to European identity, must be made via language because I think we all agree that a country's best ambassador is its art. For that reason, the ARIANE programme is very important indeed for the European Union. The translation of literature, plays and poetry contributes towards a cultural upgrading of Europe's peoples and to the broader availability of works written in less-widely used languages. And let me comment that they should not be referred to as minority languages, as I have repeatedly heard them called and still do.
Mr President, Commissioner, in my opinion there is no further room for manoeuvre. The ARIANE programme, ambitious from its outset and rightly so, has been more drastically cut in both duration and budget than any of those who inspired it could have foreseen. Mrs Mouskouri has already told us about that and I will not go into details. I too would like to call for increased funding and I agree with the rapporteur that at least 10.5 MECU should be provided, because I do not believe that a United Europe can be based on a single currency alone.
On the contrary, indeed, a European Union must first and foremost be based on the culture of its peoples, namely every form of art, both ancient and modern.
Unless our peoples draw together and communicate, no single currency will unite them. The only thing that can unite us is the quality of our life, whether under the heading of environment, or cultural programmes, or equal opportunities for women. And it is unfortunately mainly those things that are suffering in the name of convergence.
To conclude, Mr President, I would like to call upon the Commission to adopt the necessary initiatives so that the programme, even if truncated, can begin at once.
Mr President, I rise with great pleasure to speak in support of minority languages and the rights of individuals to be able to read and study works of literature and other writings in the language of their choice, which may sometimes be their mother tongue or may be another language. I believe that any money spent in this field is an investment, not just a cultural but a social investment.
Those people who know nothing of other languages, those who know nothing of other countries and of other cultures, those people who live, sometimes quite happily, in ignorance, are very often those who are most susceptible to misinformation. They are the ones who are most likely to believe half-truths and distortions. When people fall into this category, I believe that they can develop a fear of anyone whose cultural origin, whose language, whose religion, whose appearance may differ from their own. With this fear, the next stage takes over and you get rejection. Unchecked, rejection of other people leads to racism, nationalism and fascism.
By contrast, I believe very firmly that an understanding of other languages and learning to speak and read them is one positive step we can take to advancing internationalism, tolerance and understanding. By supporting the translation of works of literature and other books into a wide range of languages we can do this, we can overcome some of these fears.
In an age where money and competitiveness are increasingly important, the major languages of Europe and the world will always survive on their own. The others, the minority ones, just as important, like minority groups of people, need support - support, I suggest, from this Parliament. I hope very much that in future we can diversify even further because I hope that we will not just concentrate our resources on those languages which are historically European, but will look further at languages which are now increasingly being spoken by people living and being born in Europe, languages which have a European history to them. We can look at those in the future.
I support this report with great pleasure. I congratulate the rapporteur and I hope very much that the Commissioner will also be able to give his support to the amendments calling for a higher budget.
Mr President, ladies and gentlemen, we have certainly had to wait a very long time - more than two years - for the common position of the Council and I would like to tell you that I am very satisfied with what I have heard here today: the European Parliament has once again shown its support for the development of an ambitious cultural activity and the Commission warmly congratulates it on that. I wish, in particular, to extend my thanks to the Committee on Culture and, above all, to Mrs Mouskouri who has bolstered, by means of her amendments, some of the fundamental points in the Commission's initial proposal.
I wish also to say that the Commission is particularly sensitive to the arguments which have been used here concerned minority languages. We are especially sensitive to this and we wish to thank the Mr Vallvé in particular for his reference - you should know that I am especially sensitive towards these languages and I think that they are part of Europe's cultural heritage. Given that they are part of the European cultural heritage we are obliged to support them in every way. You should know, therefore, that this Commission will always be on your side in the attempt to try and safeguard anything which is very much ours, not only for those of us who belong to those regions and peoples who speak a minority language but also, I think, for any other European, since the safeguard of these minority languages can only enrich the whole of Europe's cultural heritage.
As far as the amendments are concerned, I should like to tell you that the Commission is able to accept the amendments about the consultative committee - Amendment No 2, the reference in the report to an assessment of the effects of the programme on the distribution of literature in languages with a smaller readership - Amendment No 4, the share-out of the budgetary amounts in the programme between the different actions - Amendment No 7, the possibility of subsidising works written in smaller languages without translation into a Community language - Amendment No 5, the priority given to small publishers - Amendment No 6, and the possibility of creating data banks and databases - Amendment No 8.
But what amendments can the Commission not accept? I must tell you, against my will, that the Commission - which fully appreciates all of the efforts made by the European Parliament - is unable to accept any amendments referring to a budget increase from 7 to 10.5 MECU. However, I would like to tell you that the Commission is dutybound to respect the budgetary programme provided for in the revised financing file, in other words, 2.5 MECU in 1996, 3 MECU in 1997, 4 MECU in 1998, 5 in 1999 and 9 MECU in the year 2000. Therefore, the increase in the budget should, in our view, be accompanied by an extension of the programme's application period. In other words, three years and 12 MECU or four years and 21 MECU. Nor do we think we can accept the change to the title - Amendment No 1, bearing in mind the current share-out of resources, i.e. 50 % for translation and the remaining 50 % for other activities fostering books and reading. The Commission feels that, perhaps, it is not quite right to say that Community support is fundamentally focused on the translation sector. It is true that there is a translator sector and it is a very important one but we also have other measures which favour books and reading in general. That is why we do not think that we should change the title of this programme.
Finally, I must tell you that since we have had to wait for so long I think that we really must try and approve this programme very quickly so that Ariane - I am sure of this - can set up a solid base for future proposals, for fuller proposals, for more ambitious proposals aimed at promoting books and reading in Europe.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Cultural heritage - the Raphael programme
The next item is the recommendation for second reading (A4-0307/96) on behalf of the Committee on Culture, Youth, Education and the Media, on the common position adopted by the Council (C4-0378/96-95/0078(COD)) with a view to the adoption of a European Parliament and Council Decision establishing a Community action programme in the field of cultural heritage - the Raphael programme (rapporteur: Mr Sanz Fernández).
Mr President, the Committee on Culture is proposing a few but very important amendments to the text of the Council's common position on the action programme in the field of cultural heritage. With these amendments we intend to increase the budget for this new programme so that we can boost the activity developed in recent years in the field of cultural heritage. As far as comitology is concerned, the Committee on Culture proposes a consultative committee for managing the programme instead of the budget management committee proposed by the Council, which would unnecessarily increase red tape and limit the Commission's room for manoeuvre.
Mr President, the money that has allocated is the main problem which sets us apart from the Council. The text of the Council's common position reflects an ambitious and well-drafted programme but the budget proposed is only 30 MECU over four years, with a review after the second year, whereas in recent years we have been spending something like 10 MECU a year in the pilot phase of programmes.
Therefore, with the Council proposal, the launch of the multi-annual programme would simply mean the continuation of activities already being carried out, without being able to attain the ambitious objectives contained in the text of the common position or in the European Commission's proposal. The Committee on Culture proposes a budget of 86 MECU for the next four years: in my opinion, the Council is unaware of the role which culture has to play in today's Europe, the one being constructed, nor does it bear in mind the job-creating capacity of investment in the field of cultural heritage. European construction must not be limited to economic aspects alone. We really must involve every citizen in the adventure of the European Union by giving it a soul, a more spiritual significance: culture, the cultural heritage which belongs to all Europeans and European citizenship: this means that we will feel disappointed if the Union focuses only on the internal market and a single currency.
Therefore, the Raphael Programme will preserve and publicise what we have in common, this rich and diverse cultural heritage in all of the Member States and regions, and will bring out the European dimension of the cultural heritage, respecting the cultural diversity of our people. Many governments, which are at present going through times of budget tightening, are drastically cutting investment in cultural matters, as if this was a luxury which we can only allow ourselves in times of prosperity. They are forgetting the duty that we have to preserve and transmit the cultural heritage which we have been given by previous generations and handing it on to future generations; they are also ignoring the capacity of cultural investment to create employment, since investment in cultural heritage can allow us to revive the old heritage-related trades, create jobs and help the tourist industry - not forgetting the economic development of many regions in the Community which are rich in cultural heritage but backward in terms of economic development.
Furthermore, the cultural activities and the Raphael Programme will enhance mutual knowledge between the European peoples, bring out the values which are common to us and favour tolerance and mutual respect in times when exclusion seems to be growing and the rejection of anything different is on the increase.
Therefore, we must reject the paltry budget proposed by the Council for the Raphael Programme, the most emblematic Community programme in the area of culture. The Maastricht Treaty dedicated culture as one of the common actions to be boosted. The multi-annual programme means that we must make a forward leap, a boost, and not simply extend the very scanty activities which have been carried out under pilot activities. Most Culture Ministers and the European Commission want a programme which has more money in its purse. The European Parliament has also demonstrated this; it did so at the first reading and we will firmly maintain our position during all of the talks if the Council does not accept the budgetary amendments which will be voted on tomorrow by the plenary session of the European Parliament.
Mr President, this week the European Parliament is to take another step on the long and difficult road towards the adoption of the Raphael programme. The amendments put forward by the rapporteur, Mr Sanz Fernández, on behalf of the Committee on Culture are very positive, and we believe that only if they are adopted will Raphael be able to assume its proper role as a genuine reference point for safeguarding and developing Europe's cultural heritage.
All those who operate in the cultural sector, whether they are institutions, associations or private individuals, have developed high hopes in respect of Raphael, and these hopes must not be dashed. The programme aims in fact to mobilize more generally all the energies and intelligence of the European countries in order to preserve and make available to our citizens the most extensive cultural heritage in the world. That is why we are pursuing the two key points contained in our amendments: the first relates to the funding for the programme. Our proposal is that it should have an allocation of at least ECU 86 million for the next four years, which really is the minimum if Raphael is to make a strong impact on the situation in Europe.
The second concerns Parliament's well-justified refusal to accept the establishment of a programme management committee made up of representatives of the Member States' governments. We really fail to understand why project selection under Raphael should be subject to diplomatic negotiation or, worse still, to a share-out amongst the 15 national governments.
We therefore hope that the Council will approve Parliament's amendments in the near future, and that one of the most important Community programmes can then be launched as soon as possible.
Finally, I hope that it might also be possible to draw on Raphael for the restoration of cultural assets damaged by natural events such as earthquakes, fires and floods. This request comes in fact from the areas of northern Italy hit by the earthquake on 15 October, when a major part of our historical and cultural heritage was seriously damaged.
Mr President, first of all I would just like to say a few words to congratulate Mr Sanz Fernández on his painstaking work in drafting this report and I would also like to express some of my thoughts about the path we have gone down. First of all, the rapporteur has demonstrated great lucidity in producing a report which sets out and interprets the main problem. He has stuck to his principles and shown flexibility in defending the vital points, while yielding over instrumental or auxiliary aspects. The result is similar to the position of the Committee on Culture and is not so very far from what my own Group has supported.
My second point is this: what lies behind the Council's moves to fight over the question of committees and to slash Raphael's budget to a token, not to say shameful, amount? We might also well ask what lay behind the ideas of the parties who signed the Treaty on European Union when they added a new title - the IXth - and a new article - Article 128 - referring to culture? Did they just want to go through the motions of setting out principles which they have not carried out in practice? Under that Article 128 and the Kaleidoscope Programme, two other programmes - Raphael and Ariane have now been set in motion but only after a rather picturesque fight in a climate of uncouth stinginess with masses of cuts, the outward signs of a grudging acceptance of the inevitable rather than the creation of a well thought out, inspiring and forward-looking project.
The Raphael Programme, Mr President, is fundamental for protecting and promoting the cultural heritage and, in other words, it is fundamental for protecting the European cultural identity, the very cornerstone of European citizenship, the very raison d'être for our presence here.
Do they not want it? Then let them say so. Do they, in practice, want to make the provisions of Article 128 impracticable? Then let them say that too. What is unacceptable is that they should completely undermine basic programmes by giving them such paltry sums of money and, in the end, convert the (now hackneyed) European cultural identity into a sordid bartered good by tossing a handful of coins at it.
Mr President, the Raphael programme now under discussion is being put forward in a week of intensive parliamentary work affecting all the sectors covered by this programme. I am referring here to culture, tourism, and the scope for creating new jobs. The Raphael programme is in fact aimed at establishing a specific action in relation to cultural assets, at creating conditions favourable to the growth and development of synergy between culture and tourism, with new job opportunities - especially for young people - as a likely consequence.
Europe's cultural heritage is no longer the property of the individual Member States, but of the Community as a whole; hence all the nations have rights and duties towards it, so that all European citizens can have access to individual events and to the individual objects of art and culture which are conserved and managed by the Member States. This applies in particular to the social groups which are currently most remote from culture.
So it is now time for the Commission to give some substance to the Raphael programme - and Parliament has, to my mind, offered a wealth of suggestions.
That is why we shall be voting in favour of increased funding. We are also insisting that half the total sum should be earmarked for preventive action, in other words preserving, restoring and safeguarding Europe's cultural assets. The consequence of this will be to encourage, or reinforce, the professions and techniques involved in conserving cultural objects. It will be possible to guide large numbers of young people into those occupations which are crucial if we are to bequeath our present cultural heritage to the Europe - and, above all, the Europeans - of tomorrow.
Mr President, Commissioner, a lot has already been said - I would even say that everything has been said - about the importance for the Union to have its first programme for the cultural heritage, the Raphael Programme. For 30 years now, one declaration and convention after another, subscribed to by the Union's Member States, in the scope of initiatives taken by the Council of Europe and UNESCO, has called vehemently for stepping up defence of the heritage and, since 1972, the European Parliament has been asking for Community action in this field. We can only be amazed at this dragging of feet over such a central subject for the European identity, in which Community action is absolutely vital.
I do not think it is necessary nor timely to trot out once again the argument which the European Parliament, on the basis of the Commission proposal, has already presented at length in previous stages of the debate.
I would just like to point out some obvious facts to support our demand for the budget to be increased.
Heritage is something which cannot be recovered once it has been allowed to die. Memory disappears when it is not fed. Barbarism spreads when the spirit is not fed.
If we want to speak of a future for Europe we cannot refuse to feed the very base which supports it. I think that the Council will end up by recognising that it is impossible not to restore the initial budget of 86 million ecus as the Rapporteur proposes.
Anything else would not be serious, Mr President.
Mr President, Commissioner, judging by appearances, sometimes I have the impression that neither the Council nor the Commission itself lend the importance that they deserve to culture issues or, at least, demonstrate that importance by giving them money from the budget. We in the European Parliament, through an amendment, have asked for 96 million ecus whereas the Commission proposal would result in a cut of no less than 37 million ecus for a four-year programme, which means that Mr Sanz's indignation is quite understandable.
Ladies and gentlemen, this can be read in two ways: that which has already been pointed out - that we are lending very little importance to our cultural heritage and, the second, that we are giving little importance to job creation. Once again, we are dealing with great declarations of intent and the lack of any practical action. Any budgetary cut to the Raphael Programme is a blow to the possibility of creating new jobs.
Fostering tourism - as we said in the first amendment tabled by the Committee on Culture - not only means sharing our heritage and cultural and artistic knowledge, but also means creating new jobs in these cultural and artistic areas of interest. Without going any further I would like to dedicate much of what I have to say to promoting the heritage wonders which we have in Spain, and throughout the territory of Al Andaluz, for example. I am sure that if you know these wonders you will agree, along with my Group, that we must vote for the Sanz Fernández report if we are to continue to enjoy them.
While emphasising the word 'everyone' , I must also point out my support for the second amendment which improves access to the heritage for the disabled and less well-off and those living in the peripheral and rural regions of the European Union. We in the Confederal Group of the European United Left have always favoured sharing wealth rather than sharing poverty. And surely this principle is also 100 % applicable to our cultural heritage.
Mr President, the safeguarding of Europe's cultural heritage has been the subject of many debates and requests. Now that we are discussing the Raphael programme at second reading, I should like to highlight a number of points, following on from the concerns expressed by Mr Sanz Fernández, rapporteur for the Committee on Culture, Youth, Education and the Media, whom I would congratulate once again on his excellent work.
I think that we should begin by considering the proposed financial framework. ECU 30 million is far too little, and in the conciliation process it will be vital to bring this figure as close as possible to the ECU 86 million proposed by our rapporteur. We venture to hope that the Council will hear reason and realize that project selection must be carried out by the Commission, and not on the basis of some kind of intergovernmental agreement, which moreover would contravene Article 128 of the Treaty. Furthermore, access to culture for all must be promoted.
I should like to conclude with a more personal remark, ladies and gentlemen. Yesterday, during a visit to Strasbourg Cathedral, a mere stone's throw from here, a director of the foundation responsible for managing and protecting that monument pointed out to me how both age and urban pollution have taken their toll. I looked up and saw for myself their effects on that edifice, which is a thousand years old and symbolizes the influence of Europe, having been built at a time when the European Union was a very distant dream indeed. And yet Strasbourg Cathedral is a monument known across the globe: it features on the UNESCO list of world heritage sites. However, it requires constant maintenance, for which the necessary funding is not always guaranteed.
Of course, I realize that Europe cannot do everything, and that subsidiarity makes the Member States alone responsible for preserving their national heritage. Nonetheless, I believe that we must consider drawing up a list of European heritage sites, so as to protect the jewels in our cultural crown from dangers of all kinds.
(without microphone) ... within the context of true subsidiarity, since as it says in the explanatory memorandum, the aim of this programme is to encourage cooperation between Member States and to support and complement their action in the field of cultural heritage. It is based on respect for national diversity, which was the framework for the creation of this common heritage. Here the European countries have the distinct advantage of being able to develop cultural tourism, which is likely to become a major source of economic and social activity in the coming years.
The search of our contemporaries for their identity will increasingly take them to places of special meaning to them. We are therefore wholeheartedly in favour of Amendment No 1, designed to link tourism to the preservation of our cultural heritage. The development of both cultural tourism in Europe and the heritage-related professions must be encouraged.
We are also in favour of Amendment No 2, stressing the need to promote access to this programme for those in outlying regions. Careful development of their rich heritage - maritime and rural above all, and thinking in particular of the countries bordering on the Atlantic - is one way of compensating for the geographical handicap of isolation.
As a Member for the Vendée département , which has launched pilot projects to preserve and restore its monuments and countryside under the Heritage 2000 programme, I have witnessed the impact of major heritage schemes on regional planning. The heritage sites which have been developed are not just memorials but are also educational, creative places, as well as being genuine businesses generating employment and economic activity, no longer solely on a seasonal basis.
Both the Raphael programme - and, Commissioner, we should like an exact financial statement as regards the pilot phase - and today's report have the virtue of acknowledging the importance of this social impact of heritage projects. These projects make it possible, within a town, country or region, to involve a broad range of social groups, to generate new solidarity and develop social interaction. Such projects really can integrate people and create a strong sense of collective identity, thereby playing an important role in terms of social stability.
However, the financial costs of preserving, maintaining and bringing to life monuments and records are enormous, in particular for the public authorities. Encouragement should therefore be given to joint actions, easing the burden on all concerned - joint research into the common problems of preserving and restoring paper, for example, or transfers of know-how - and helping to avoid any repetition of mistakes or duplication of what are usually long-term initiatives.
Unfortunately, neither the duration of the programme nor the resources allocated are up to the task. Our group very much regrets that its duration has been reduced from five years to four. As for the budget, which has been cut from ECU 67 million over five years to ECU 30 million over four, it no longer bears any relation to the real costs of such a project. Regrettably, the Raphael programme is therefore in danger of remaining a purely marginal and ineffective instrument in a field which is so essential not only to our cultural, but also to our economic and social development.
Mr President, ladies and gentlemen, I must begin by congratulating Mr Sanz Fernández on his firmness and resolution not to accept, as has already been said, this insignificant and almost humiliating budgetary amount which the Council wants to allocate for the Raphael Programme.
No-one can deny, after all, that culture is an active element of European citizenship, strengthening the feeling of belonging to the European Union and one which unites us all in the respect of the same values; therefore we have to grant cultural policies the funding they deserve - otherwise culture is just like perfume or a flower of rhetoric.
We cannot work out ambitious cultural programmes which are very well-drafted and written clearly, interesting because of their ambitions and objectives, as is the case of the Kaleidoscope, Ariane and Raphael Programmes, and not grant them the resources to match their ambition. That will only raise illusions and create frustration. From this point of view, the Raphael Programme is symptomatic of all the programmes.
How can anyone be so bold as to pretend to safeguard, enhance, defend or disseminate our rich and complex European heritage with such a ridiculous budgetary amount as the one we have been presented with? We know that the Union plays a supplementary role in this field. The Member States and all the European states are very civilised and sophisticated ones. They look after their culture and they look after their own heritage. But what gives added value to the European Union's intervention is the communication, the feeling of mutual responsibility shared by all Europeans vis-à-vis their own heritage. Therefore I wish to add my voice of protest against the Council's decision and the go-ahead which has been given by the Commission. The European Parliament must reject a budgetary allocation which, in the end, is almost offensive, dealing with a matter, a programme and an intention which are so immense and ambitious.
Mr President, Commissioner, ladies and gentlemen, before I assess the Raphael Programme and the Sanz Fernández report, I should point out that a future Europe must be built not only on economic foundations but also on socio-cultural and ecological bases. That construction can only be consolidated if we develop it specifically and harmoniously, observing the principle of subsidiarity and respecting the exclusive responsibilities of the Member States.
Apart from the very complex powers of the European Union in political and economic areas, we must make sure that Europe never lags behind, despite the big obstacles and weighty opposition which some Member States and institutions are now putting in its way, and we must make sure that all of its obligations are fulfilled in the social, cultural and environmental areas.
Economic development can only take place on a par with social and cultural progress and wildlife conservation. This justifies the main fights which must be undertaken, with more force and urgency each time. By promoting employment, with social protection against poverty and social exclusion, by generalising public health policies, with public security, with proper housing, by reforming the education training systems, by placing the family at the heart of society, and by safeguarding the natural and cultural heritages.
In the documents which we are now analysing we should point out that the Raphael Programme is aimed at supporting and complementing Member States' actions in the fields of cultural heritage of European importance, something which is both enormous and very rich, and which everyone knows about. Throughout Europe, in the cities and the countryside, in the most developed countries and in the peripheral and ultra-peripheral regions, there are countless magnificent examples of the built, movable and immovable heritage, of architecture, archaeology, individual buildings and sets of buildings, cultural sites and landscapes, all of which call for conservation, protection and enhancement.
We lend enormous importance to this programme because, as well as revealing considerable concern and very great respect for the cultural heritage of our peoples and of Europe as a whole, this programme could also contribute to regional development, to lowering unemployment, to promoting tourism and somehow benefiting people's quality of life.
Therefore, I wish to assert that we are behind the rapporteur when he points out that the programme needs a bigger financial contribution of at least 86 million ecus. And we are behind him when he asks for ever greater attention to be paid for less favoured groups and regions, including the peripheral and ultra-peripheral regions.
Mr President, ladies and gentlemen, I also wish to thank Mr Sanz Fernández for his excellent work. I should also like to tell you that we agree with everything that you have said and feel that this is one of the most important moments in all of the activities of the Committee on Culture, and this is probably one of the main points that we will have to deal with over the coming months and years. From this point of view, I wish to tell you that the Commission opposed the common position because we felt that, in particular with reference to the budget, such a small amount does not in the least respond to the aspirations which we had.
The Raphael Programme is an important one and it is the kernel of Community activity on behalf of culture. As far as the amendments tabled by the European Parliament are concerned I should like to tell you that the Commission has been able to accept seven of them: it accepts No 1, No 2 - which adds to the list of groups for whom access to the cultural heritage must be improved, and you should be well aware (because I have already had the occasion to tell the European Parliament's Committee on Culture of this on various occasions) what my criterion is concerning less-favoured persons, the role to be played by culture vis-à-vis exclusion and the part it can play to help people living in peripheral regions or the countryside.
As for Amendments Nos 3 and 4, we feel that they introduce changes to two points, concerning the committees, and here again we agree with the European Parliament. We can accept Amendment No 6, which deletes that paragraph in the common position which refers to the clause revising the budget for the last two years of the programme; and Amendment No 7 about changes to the maximum limit for Community financial aid to projects in point 2 of action 1 - namely European heritage laboratories - and finally, Amendment No 8 which contains details about the special care to paid to access for less-favoured persons in the aim of action No 2.
As for the budget, the Commission wishes to be coherent in its stance which it reiterated in its communication to the Council and therefore it maintains its initial position: a budget of 67 million ecus for a five-year period. We think that it is important that, at the Council meeting to be held on 16 December 1996, a compromise can be found between the two current positions and all I now have to do is thank you for your support for this programme and hope that the steps that we are taking now can be taken further in the future, and that the Council will not cut the budget, which is already extraordinarily low.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Free movement of doctors and mutual  recognition of qualifications
The next item is the recommendation for second reading (A4-0269/96) on behalf of the Committee on Legal Affairs and Citizens' Rights, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Directive amending Directive 93/16/EEC to facilitate the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications (C40381/96-94/0305(COD)) (rapporteur: Mrs Fontaine).
Mr President, the report which is now before the House follows on from previous directives which, since 1975, have sought progressively to facilitate the free movement of doctors and the mutual recognition of their diplomas.
I can be very brief, Mr President, because this matter was discussed at some length at first reading. We adopted an opinion on 29 June 1995, and we can now see that the common position submitted to us quite frankly contains hardly any trace of our amendments, apart from certain points of wording.
I would make it clear that we should not be deceived by what is apparently a very technical text. One might in fact think that any amendments which we proposed would have little effect on the substance of the previous directive. That is not the case, however, because the famous 'comitology' machinery will continue to be the basis for the operation and development of the directive, especially since there is no provision for setting up a body of coordinators - as there is in the general directive - to promote the uniform application of the system.
Therefore, the Committee on Legal Affairs and Citizens' Rights considers on reflection that there was nothing excessive about the amendments requested at first reading: their aim was simply to provide the necessary impetus to ensure that the question of free movement for doctors was henceforth tackled in, let us say, a dynamic and evolutive context.
That is why our committee wishes to reiterate, first of all, our preference -and this will come as no surprise - for the management committee procedure II, variant b), which we see as the best way of meeting the concern for greater uniformity as regards the length of medical training courses. This is the purpose of Amendments Nos 1 and 4. Moreover, this approach is in line with the Commission's original proposal.
Secondly, we repeat our concern that the Advisory Committee on Medical Training should be assured its due place. When I say 'its due place' , I mean quite simply the place conferred on it by the Council itself in its decision of 16 June 1975. Our Amendment No 2 - to the recitals - is intended to reinforce the Commission's declaration to the Council on this subject.
Thirdly, and finally, we reaffirm our wish to highlight the question of nationals of Member States who hold diplomas awarded by third countries. In our view, this is a very acute problem which must not be glossed over under any circumstances; it is set out very simply, once again, in Amendment No 3.
Mr President, I hope that the House will endorse these proposals from the Committee on Legal Affairs and Citizens' Rights. They are very reasonable, not to say modest ones, and I look forward to hearing the Commissioner's views on them.
To conclude, ladies and gentlemen, we must not forget that free movement for professionals is one of the most tangible instruments of this people's Europe which it is imperative to consolidate if we wish the people to lend us their full support.
Mr President, I should like to thank Mrs Fontaine for the sterling work she has done. The directive that we are discussing here - on the free movement of doctors and the mutual recognition of their diplomas, certificates and other evidence of formal qualifications - is a very important one in the eyes of the public. It makes a practical, and not merely a rhetorical contribution to the implementation of freedom of movement and the internal market, as laid down in the European Community Treaties.
It therefore represents an important step forward. However, the Council has simply ignored the substantive amendments that were put forward by the House at first reading. These concerned, in particular, the position of nationals of Member States who hold diplomas awarded by third countries. Although the directive will not prevent the Member States from allowing the holders of diplomas, certificates and other formal qualifications not acquired in a Member State from becoming established and practising as doctors, it leaves open the issue of how this should be done. In particular, it leaves open the question of how the system of recognition should be applied in the context of freedom of movement in the European Union.
It is therefore essential to begin considering this issue, in the light of the Commission report on the state of application of the general system for the recognition of higher education diplomas.
I fail to understand how the Council can object to considering possible solutions to problems - and that is really all that we are asking for in our amendment.
I have no need to go into detail on Parliament's other crucial amendments. Mrs Fontaine has emphasized the importance of the role played by the Standing Committee of European Doctors and of the comitology procedure that is to be applied. The Group of the Party of European Socialists is also fully behind the amendments on these questions that have been reintroduced by the Committee on Legal Affairs and Citizens' Rights. Thank you for your attention.
Mr President, I fully endorse Mrs Fontaine's very clear report. One can only agree with a measure to facilitate the free movement of medical specialists in the European Community. It is a matter of adapting the recognition of specialisms to medical progress: specializations change, and sometimes the minimum period for acquiring them can change, as can the content of training courses. Some specializations exist in two or more Member States, but are not recognized in the others. Regular updating is essential and, as provided for in the directive, it is desirable to adopt a streamlined procedure allowing for more rapid revision, instead of the more cumbersome and inevitably more convoluted procedure of legislative measures. It is therefore a very sensible approach to empower the Commission, assisted by the Committee of Senior Public Health Officials, to decide on the changes needed to accommodate these specialist medical diplomas. This raises some awkward problems of comitology: these problems, correctly identified by the rapporteur, are covered by the four amendments.
The rapporteur has actually somewhat diluted and adjusted the second amendment to take account of the fact that, as Commissioner Monti pointed out in the previous debate, the Standing Committee of European Doctors is an unofficial, non-institutional, private body which therefore cannot be referred to. As it is now worded, Amendment No 2 - stating that the Advisory Committee on Medical Training shall communicate its opinions and recommendations to the Commission and the Member States - is a specific recital signalling to the Commission that this advisory committee, which represents a link with the Committee of Medical Specialists of the European Union, another strictly private body, in any event forms part of the Standing Committee of European Doctors. It is a matter of consulting the experts on these very technical and sensitive issues.
The same goes for Amendment No 3 which, without putting forward any solutions, indicates in a recital that some reflection is also necessary on degrees and diplomas obtained by Community nationals from foreign universities. This problem must be taken into account. We hope that the Commission will support these amendments, which improve the text by making it more transparent and more functional.
I should like to begin by saying what a pleasure it is for me to thank the rapporteur, Mrs Fontaine - a remarkable personality with a great commitment to the health sector in Europe. Hers is not an approach that lends itself to seeking harmonization via the lowest common denominator. Medicine is an area in which things are now moving so fast that the content of training must be continually adapted. The medical profession itself has the most important role to play in this respect. Certificates awarded in third countries should be checked to ensure that the content of the studies involved is comparable, and should then be recognized without delay. A precise definition of recognized qualifications in alternative medicine should be drawn up, with the same high standards that apply to general medical education, but without making medical studies a precondition. Any attempt to water down the high standard of learning will be at the expense of patients and their health, rather than the education budget. In terms of value for money, the cheapest option is undoubtedly rapid healing, through effective diagnosis and treatment.
Finally, because this is the last time that I shall have the opportunity of addressing the House, I should like to express my appreciation of the high level of cooperation that exists in the European Parliament. I should like to thank the interpreters and the technicians, everyone on the podium, the Commission and the Council. I have greatly enjoyed my period of cooperation with you. Now I shall be watching you from the vantage point of my national parliament.
Thank you very much, Mrs Gredler. I think that I echo the whole House in wishing you, on behalf of all our colleagues, all the very best for your political career in your home country, Austria. You have our warmest wishes.
Mr President, ladies and gentlemen, I should like to thank the European Parliament for showing such interest in this proposal, and I am grateful for the important work devoted to it by the Committee on Legal Affairs and Citizens' Rights, and in particular by the rapporteur, Mrs Fontaine, with her usual clarity. The aim of this proposal is to put in place a simplified legislative procedure to facilitate periodic updating of the lists of specializations appearing in Articles 5 and 7 of the 'doctors' directive, which allow for the mutual recognition of diplomas, certificates and other specialist medical qualifications on the basis of mutual trust in the level of training.
Such training must comply with the minimum requirements set out in the directive and, in particular, the minimum length of specialist training courses laid down in Articles 26 and 27, for which the simplified legislative procedure is now being proposed. There is therefore no question of excluding certain parties from the legislative process: both Parliament and the Council will remain involved and, as far as Parliament is concerned, reference has been made to the existence of the modus vivendi which meets the request made by the House at first reading.
Nor is there any question of changing the consultation process: both the Advisory Committee on Medical Training and the Committee of Senior Public Health Officials will still be consulted, in accordance with the roles and powers attributed to them.
The purpose of Amendments Nos 1 and 4 is to amend the comitology procedure adopted in the common position for changes to the lengths of training courses laid down in Articles 26 and 27. As the rapporteur has said, in its original proposal the Commission had envisaged a management committee. However, with a view to health protection and because of the considerable financial impact on Member States of such a change, the Council opted to amend the Commission's initial text and provide for a type IIIa regulatory committee, rejecting the text which is being put forward again today in the form of Amendments Nos 1 and 4.
Although well aware of the problems which such a change was likely to cause, and despite its basic preference for a management committee, the Commission has looked very carefully at the various arguments for and against the different solutions, and, all things considered, has concluded that the Council's position is acceptable. It should not be forgotten, moreover, that returning to the original text would jeopardize the consensus reached with some difficulty by the Member States.
Amendments Nos 2 and 3 take up, in another form, amendments adopted at first reading and not incorporated into either the amended proposal or the common position. The Commission shares Parliament's view as regards the role of the Advisory Committee on Medical Training and the importance of its opinion on specialist medical training courses.
The Commission too is concerned about the issue of recognizing qualifications obtained in a third country; for this reason, the advisory committee has been asked for an opinion. Its work should soon result in the adoption of a report and recommendations regarding specialist medical training courses and, above all, in some relevant proposals on changes to the list of specializations and lengths of courses.
This is also the reason why the Commission's services have been consulting the Member States since February 1996 on the recognition of qualifications obtained in third countries, in spite of the fact that similar consultations in 1992 proved inconclusive. These new consultations should enable the Commission to determine whether or not the present political climate lends itself to legislation in this field. The concerns expressed in Amendments Nos 2 and 3 have thus already been addressed, and Parliament will naturally be informed of the outcome of this work and these consultations.
Under these circumstances, Mr President, the common position adopted by the Council and which the Commission can endorse - as stated in its communication to the European Parliament - would appear to respond in a balanced and legally proper way, and as comprehensively as possible, to the various concerns which have been expressed. In conclusion, I would emphasize that above and beyond any minor differences of opinion which remain, these concerns relate - as Mrs Fontaine pointed out - to a subject which is absolutely central to the free movement of persons, and therefore to a people's Europe.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Protection of utility models in the single market
The next item is the report (A4-0216/96) by Mr Añoveros Trías de Bés, on behalf of the Committee on Legal Affairs and Citizens' Rights, on the Commission Green Paper on the protection of utility models in the single market (COM(95)0370 - C4-0353/95).
Mr President, what is the aim of the Commission's Green Paper? The aim is to open a debate between the Member States, the European Parliament, the industry and interested sectors to respond to a certain number of questions which need to be clarified concerning essential subjects: first of all whether or not Community action needs to be taken and the legal form in which such action should take place. The Commission reaches the general conclusion that Community action is necessary in the area of utility models to ensure rapid, simple and cheap protection of technical inventions which have a certain degree of novelty and which call for the rapid publication of their rights. But the Commission does not propose a single option but offers various ones: a) a directive aligning the national schemes of protection thereby introducing the system in countries which do not have specific regulations; b) harmonising existing schemes in creating valid protection for the whole Union, which could be obtained by means of a single application by virtue of the mutual recognition of protection granted by the Member States; and c) a regulation establishing a new Community protection right to be obtained by means of a single application directly applicable in all the Member States.
What is the situation of utility models at present? A utility model is a registered right which confers exclusive protection for technological inventions which have a certain degree of novelty. Utility models can be registered, granted without any prior search and offer a lower level of legal protection than patents. However, European legal provisions concerning utility models are not uniform since there are countries where the concept does not exist: Sweden, Luxembourg and the United Kingdom. In the other Member States where it is regulated there is no uniform treatment of it.
National systems of protecting industrial property which require registration are exclusively confined to the territory of the State granting protection. The holder of a protection right may prevent the importation, by third parties, of products marketed without his authorization. On the other hand, the differences in the level of protection provided by the model may have an influence on decisions to locate industries within the Union.
Of the options put by the Commission, the rapporteur would tend to opt for a Community regulation because he believes that this has many advantages. A system of mutual recognition could cause great legal insecurity; it might be appropriate to advocate a system of prior or deferred examination, but immediately following registration, thereby reconciling the requirements of speed in granting the right with legal security and the safeguarding of those most affected by the granting of models. It would also have other disadvantages such as vulnerability to mass requests for protection from non-Community territories; it will also bring with it considerable translation costs which would perhaps limit access to SMEs.
To offset this to a large extent, we propose assigning the administration of the utility model to the one existing Community property agency which also, as you know, administers the Community's design. Regardless of the final form which the model takes, we should take into account the following points: granting models without examination would cause great legal insecurity. Moreover, if protective rights introduced at European level were too cheap this could result in massive imports, as we have said. However, we must bear in mind that utility models must essentially be aimed at SMEs, for which costs must always be kept down.
Here I conclude, Mr President. SMEs which are the main beneficiaries and must be the main beneficiaries of utility models must, I repeat, have at their disposal a rapid, cheap, simple and useful instrument which is part of overall planning and coherent planning of all instruments protecting industrial property, bearing in mind the harmonizations already planned on protection rights.
My colleague Mr Añoveros Trias de Bes is not just an experienced solicitor but also a brilliant lawyer, and I entirely agree with what he has said in this report. Of the three options proposed by the Commission I would, for the time being at least, prefer the directive, since it provides the greatest degree of legal clarity, though I am quite prepared to consider other arguments in favour of the two other options which Commissioner Monti has put before us.
For me, a Dutchman, this was an entirely new area of intellectual property which I knew nothing about, but which I am now very keen to support. It would be extremely useful in practice to have a limited patent which is quick and cheap and provides protection from the moment of registration.
However, you will not be surprised to hear, Mr Monti, that a comparison immediately springs to mind with the model rights which we are also currently dealing with. These other model rights are the subject of a directive which establishes a new intellectual property in the field of design. The car industry has no objection to the current system of long-term patents which take a long time and cost a great deal of money to obtain: their products are worth it. But the textile industry - fashion, carpets and so on - has objected that the system is far too cumbersome, expensive and time-consuming. I would point out to you and your staff that when we were looking at model rights, I suggested that we might introduce a quick, cheap and temporary utility model along the lines of what Mr Añoveros Trias de Bes and you yourself have proposed. Could we not introduce something of this kind to eliminate many of the complaints we hear about design rights from the carpet industry, which is such an important sector? I would ask you to give this your consideration, Commissioner, and I would like to thank you for attending today, and Mr Añoveros Trias de Bes for his excellent report.
Mr President, ladies and gentlemen, industrial property rights play an important role in the single market: they serve to promote innovative activity in the European Union, so that an idea can rapidly be transformed into goods and services available to our citizens. As you know, utility models are registered rights which confer exclusive protection for technological inventions. The debate on innovation which is currently under way in the European Union has revealed the extreme importance of technological innovation and protecting it effectively. The consultations launched by the Commission with the publication in July 1995 of the Green Paper on utility models in the single market have in fact proved remarkably successful. We have received a large number of comments, which shows how important the matter is considered to be. And the vast majority of these comments are in favour of a Community initiative in this area.
In fact the present situation, where there are huge differences from one Member State to another, as has been pointed out, can create barriers to trade and cause inconvenience to firms. I am most grateful to Parliament for its extremely thorough work on this issue and its support for the Commission's proposed approach. I am also happy to say that most of the suggestions made in the report by Mr Añoveros Trias de Bes are entirely acceptable to the Commission and reflect our own analysis of the situation. Nevertheless, I have to say that some important technical questions - such as the level of inventiveness required to obtain protection under the utility model, or the three-dimensional form requirement - will require a good deal more examination before the Commission can adopt a definitive position.
By the same token, it is not yet certain that, if the Commission did prepare a legislative initiative, it would take the form of a regulation, as suggested by the House. That aside, the Commission is favourably disposed to the vast majority of the proposals put forward by the rapporteur, whom I thank once again. I also thank Mr Janssen van Raay for his comments.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(The sitting was closed at 7.45 p.m.)